Citation Nr: 0837323	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-31 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an effective date earlier than May 12, 
2005, for the award of service connection for tinnitus.  

2.  Entitlement to an effective date earlier than February 7, 
2003, for the award of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 through 
July 1946 and again from August 1948 through March 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In July 2008 correspondence the veteran indicated that he 
wished to testify at a Board video hearing.  In September 
2008 correspondence, he withdrew the hearing request.  This 
claim was previously before the Board in August 2008 at which 
time the Board remanded the claim for further development.  
The requested development has been completed and the case has 
since returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1973 decision the Board denied service 
connection for hearing loss, that decision is final.

2.  No informal claims for service connection for hearing 
loss were filed prior to February 7, 2003.  

3.  The veteran's original claim of service connection for 
tinnitus was inferred from testimony offered at a May 12, 
2005, personal hearing.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to May 12, 2005, for the award of service connection for 
tinnitus are not met. 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).

2.  The criteria for entitlement to an effective date prior 
to February 7, 2003, for the award of service connection for 
hearing loss are not met. 38 U.S.C.A.  §§ 5110, 5111 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an effective date 
earlier than May 12, 2005, for the award of service 
connection for tinnitus and entitlement to an effective date 
earlier than February 7, 2003, for the award of service 
connection for hearing loss.  The veteran contends that he 
should be afforded an effective date of July 12, 1971, the 
date of his initial claim for hearing loss.  

Factual Background

A review of the record shows that the veteran submitted an 
initial claim for service connection for hearing loss in July 
1971.  He was afforded a VA examination in November 1971 
which showed loss of hearing in the right ear.  This 
examination did not show a diagnosis of complaints of 
tinnitus.  By rating decision dated in December 1971 the RO 
denied service connection for hearing loss finding that there 
was no nexus between the veteran's current right ear hearing 
loss and service.  The veteran perfected an appeal of this 
decision and in a March 1973, the Board confirmed the denial 
of service connection for hearing loss and this decision 
became final.  

The veteran submitted another claim for service connection 
for hearing loss on February 7, 2003.  In connection with 
this claim the veteran testified before the Board at a 
videoconference hearing on May 12, 2005.  During this hearing 
the veteran testified that he began experiencing a ringing of 
the ears (i.e., tinnitus) before his discharge from military 
service.  The veteran was afforded a VA audiological 
examination in July 2005.  This examiner opined that the 
veteran's hearing loss was related to his military service.  
The examiner also diagnosed the veteran with tinnitus and 
opined that the veteran's tinnitus was also related to noise 
exposure during the veteran's military service.  By rating 
decision dated in September 2005, the RO granted service 
connection for hearing loss and tinnitus and assigned an 
effective date of February 7, 2003, for the hearing loss (the 
date of the veteran's claim for hearing loss) and an 
effective date of July 14, 2005, for tinnitus (the date of a 
VA examination).  The veteran disagreed with the effective 
dates and in a September 2007 rating decision, the RO 
assigned an effective date of May 12, 2005 for the tinnitus, 
the date of the Board videoconference hearing during which 
the veteran first complained of tinnitus.

 Relevant Law

The effective date of an award of disability compensation to 
a veteran will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year of separation from active service; otherwise, 
it will be the date of receipt of claim, or the date when 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

In general, "date of receipt" means the date on which a 
claim, information or evidence was received in VA.  38 C.F.R. 
§ 3.1(r). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, the formal claim will be considered 
filed as of the date of receipt of the informal claim.  38  
C.F.R. § 3.155(a).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or Department of  
Veterans Affairs issue, if the report relates to a disability  
which may establish entitlement.  38 C.F.R. § 3.157(a). 

The effective date of reopened claims shall be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r). 

Analysis

In the present case, the veteran separated from active 
service in March 1953.  It is not in dispute that he did not 
submit a claim of entitlement to service connection for 
hearing loss within one year from his discharge.  Therefore, 
assignment of an effective date back to the day following 
discharge is not possible. 

As noted, a Board decision dated March 15, 1973, denied the 
veteran's claim for entitlement to service connection for 
hearing loss.  That decision is final.  See 38 U.S.C.A. 
§ 7104.  The effect of that finality is to preclude an award 
of an effective date prior that denial.  Moreover, the 
veteran has not raised a claim of clear and unmistakable 
error (CUE) such as to challenge the finality of that 
determination.  

Based on the foregoing, any effective date awarded in the 
present case must be later than March 15, 1973.  Moreover, as 
previously noted, the appropriate effective date of reopened 
claims shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

Here, the RO received the veteran's request to reopen his 
claim for service connection for hearing loss on February 7, 
2003.  There is no evidence that he filed a claim to reopen 
prior to that date.  Thus, there is no entitlement to an 
effective date earlier than February 7, 2003.  

As for the tinnitus issue, the Board notes that the veteran 
never submitted a claim for service connection for tinnitus.  
Rather the RO inferred a claim for service connection for 
tinnitus after reviewing the transcript of the May 12, 2005, 
Board videoconference hearing in which the veteran reported a 
history of tinnitus.  The July 2005 VA audiological 
examination showing a diagnosis of tinnitus.  The veteran's 
testimony during the May 2005 Board hearing is the first 
indication of tinnitus in the claims file.  Significantly, 
there was no claim or report of tinnitus prior to that date, 
including during the November 1971 VA examination.  As such, 
the presently assigned effective date of May 12, 2005, is 
appropriate and there is no basis for an award of service 
connection for tinnitus prior to that date. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with 
specific effective dates assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for an earlier effective date and 
he demonstrated his actual knowledge of what was required to 
substantiate an earlier effective date in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claims (actual 
and inferred) as effective dates, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so with respect to this appeal.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

The claim for assignment of an effective date earlier than 
May 12, 2005, for the award of service connection for 
tinnitus is denied.

The claim for assignment of an effective date earlier than 
February 7, 2003, for the award of service connection for 
hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


